 

EXHIBIT 10.20

 

RETIREMENT AGREEMENT

 

This Retirement Agreement (this “Agreement”) by and between IVAX Corporation, a
Florida corporation (“IVAX”), Norton Healthcare Limited (“Norton Healthcare”)
and Isaac Kaye (the “Executive”), is dated as of May 8, 2003.

 

WHEREAS, the Executive has been employed by IVAX as its Deputy Chief Executive
Officer and by Norton Healthcare as its Chairman and Chief Executive Officer
pursuant to an Employment Agreement between IVAX, Norton Healthcare and the
Executive dated as of November 28, 1997 (the “Employment Agreement”);

 

WHEREAS, IVAX, Norton Healthcare and the Executive have mutually agreed that the
Executive will hereafter retire from his employment, and they wish to set forth
their mutual agreement as to the terms and conditions of such retirement;

 

NOW, THEREFORE, IVAX, Norton Healthcare and the Executive hereby agree as
follows:

 

1. Retirement. Effective at the conclusion of IVAX’ 2003 annual meeting of
shareholders (the “Retirement Date”), the Executive shall retire from his
employment with IVAX and Norton Healthcare, from his position as a member of the
Board of IVAX and Norton Healthcare, and from all other positions the Executive
may then hold as an officer or member of the board of directors of any of IVAX’
subsidiaries or affiliates.

 

2. Severance Payments. On or as soon as practicable after the Retirement Date,
and in any event not later than 30 days thereafter, Norton Healthcare shall pay
to the Executive the sum of $1,500,000. The Executive hereby waives any other
payments and benefits he would have been entitled to receive from IVAX, Norton
Healthcare or any of their subsidiaries or affiliates under the Employment
Agreement or otherwise by virtue of his retirement. Except as set forth in this
Agreement and any Stock Option Agreements between IVAX and the Executive,
Executive acknowledges and agrees that he is not entitled to any other
compensation payments of any kind, monetary or non-monetary benefits or
perquisites with respect to his prior relationship (as an officer, employee and
director) with IVAX, Norton Healthcare or any of their subsidiaries or
affiliates.

 

3. Stock Options and Other Equity Awards. All of the Executive’s outstanding
options that are vested as of the Retirement Date shall be treated in accordance
with their terms, taking into account the Executive’s retirement on the
Retirement Date.

 

4. Retention of Vested Benefits. Executive shall be permitted to retain all
benefits vested or earned as of the Retirement Date in all savings, incentive
and retirement plans of Norton Healthcare; it being understood that Executive
shall not be entitled to participate in such plans after the Retirement Date and
that no further vesting of benefits or interests in such plans by Executive
shall occur from and after the Retirement Date.



--------------------------------------------------------------------------------

 

5. Mutual Nondisparagement. (a) The Executive shall not make, participate in the
making of, or encourage any other person to make, any statements, written or
oral, which criticize, disparage, or defame the goodwill or reputation of, or
which are intended to embarrass or adversely affect the morale of, IVAX, Norton
Healthcare, any of their subsidiaries or affiliates, or any of, their respective
present, former or future directors, officers, executives, employees and/or
shareholders.

 

(b) Neither IVAX nor Norton Healthcare nor any of their subsidiaries or
affiliates shall make, participate in the making of, or encourage any employees
or any other person to make, any statements, written or oral, which criticize,
disparage, or defame the reputation of, or which are intended to embarrass, the
Executive.

 

(c) Notwithstanding the foregoing, nothing in this Section 5 shall prohibit any
person from making truthful statements when required by order of a court or
other body having jurisdiction, or as otherwise may be required by law or legal
process.

 

6. Surviving Provisions of the Employment Agreement. From the date hereof
through the Retirement Date, the following provisions of the Employment
Agreement shall continue to apply: Sections 2 and 3 (dealing with the
Executive’s compensation and benefits during his continued employment);
PROVIDED, that notwithstanding the foregoing, (i) after the date hereof, the
Executive shall not be entitled to or be paid any bonuses (whether annual
bonuses for 2002 or 2003 or otherwise) nor granted any additional stock options
or other equity or long-term cash awards and (ii) Executive’s Base Salary shall
be payable through June 30, 2003. From and after the date hereof, the Executive
shall remain bound by, and he hereby agrees to comply with, the provision of
Section 5 of the Employment Agreement, including his confidentiality obligations
under the Confidentiality Agreement he signed with IVAX and/or Norton
Healthcare.

 

7. Indemnification. This Agreement does not supersede the indemnification
provisions contained in IVAX’ Articles of Incorporation, and the Executive shall
remain entitled to the protections of such provisions to the fullest extent
permitted by applicable law.

 

8. Cooperation. The Executive agrees to cooperate with and make himself
reasonably available to IVAX and Norton Healthcare in any pending or future
governmental or regulatory investigation or proceeding, subject to any
privileges that the Executive may have. IVAX or Norton Healthcare, as
applicable, will reimburse the Executive for all reasonable costs and expenses
that he incurs in connection with any such investigation or proceeding.

 

9. Company Property. On or before the Retirement Date, the Executive will return
to Norton Healthcare any and all assets or property of IVAX, Norton Healthcare
or any of their subsidiaries or affiliates which have come into his possession
or control.

 

10. Entire Agreement. This Agreement sets forth the entire agreement of IVAX,
Norton Healthcare and the Executive with respect to the subject matter hereof,
and supersedes the Employment Agreement in its entirety except as specifically
provided herein.

 

11. Successors. (a) This Agreement is personal to the Executive and without the
prior written consent of IVAX and Norton Healthcare shall not be assignable by
the Executive otherwise than by will or the laws of descent and distribution.
This Agreement shall inure to the benefit of and be enforceable by the
Executive’s legal representatives.



--------------------------------------------------------------------------------

 

(b) This Agreement shall inure to the benefit of and be binding upon IVAX,
Norton Healthcare and their successors.

 

12. Miscellaneous. (a) This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended, modified, repealed, waived, extended or discharged except by an
agreement in writing signed by the party against who enforcement of such
amendment, modification, repeal, waiver, extension or discharge is sought. No
person, other than pursuant to a resolution of the Board of Directors of IVAX or
a Committee thereof, shall have authority on behalf of IVAX or Norton Healthcare
to agree to amend, modify, repeal, waive, extend or discharge any provision of
this Agreement or anything in reference thereto.

 

(b) All notices and other communications hereunder shall be in writing; shall be
delivered by hand delivery to the other party or mailed by registered or
certified mail, return receipt requested, postage prepaid; shall be deemed
delivered upon actual receipt; and shall be addressed as follows:

 

if to the Executive:

 

Isaac Kaye

 

if to IVAX or Norton Healthcare:

 

IVAX Corporation

4400 Biscayne Boulevard

Miami, Florida (USA) 33137

Attention: General Counsel

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.

 

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

 

(d) The Severance payment and other amounts, if any, to be paid to the Executive
pursuant to this Agreement shall be paid in British Pounds Sterling. To
determine the amount of British Pounds Sterling of any payment designated in
United States Dollars under this Agreement, the exchange rate quoted in the Wall
Street Journal on the date immediately preceding the date the payment is
required to be made shall be used.

 

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
as of the date first set forth above.



--------------------------------------------------------------------------------

 

 

THE EXECUTIVE

--------------------------------------------------------------------------------

Isaac Kaye

IVAX CORPORATION

--------------------------------------------------------------------------------

NORTON HEALTHCARE LIMITED

--------------------------------------------------------------------------------